IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,600-01


EX PARTE DEXTER DARNELL JOHNSON





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 1085483 IN THE 208TH DISTRICT COURT

HARRIS COUNTY



Per curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted in June 2007 of capital murder committed on June 18, 2006. 
Tex. Penal Code Ann. § 19.03(a)(2).  Based on the jury's answers to the special issues set
forth in the Texas Code of Criminal Procedure, Article 37.071, sections 2(b) and 2(e), the
trial court sentenced him to death.  Art. 37.071, § 2(g). (1)  This Court affirmed applicant's
conviction and sentence on direct appeal.  Johnson v. State, No. AP-75,749 (Tex. Crim. App.
January 27, 2010) (not designated for publication), cert. filed, No. 09-10475 (April 27, 2010).
	Applicant presents eleven allegations in his application in which he challenges the
validity of his conviction and sentence.  The trial judge has entered findings of fact and
conclusions of law and recommends that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's findings and
conclusions, except for footnotes 1, 2, 5, 10 through 13, and 17.  Based upon the trial court's
findings and conclusions and our own review of the record, relief is denied.
	IT IS SO ORDERED THIS THE 30TH DAY OF JUNE, 2010.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.